Exhibit 10.1
Certain information (marked as [***]) has been excluded from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.




7th Amendment
To
Wholesale Product Purchase Agreement


This Seventh Amendment to Wholesale Product Purchase Agreement (this “Seventh
Amendment” is made as of the date the last Party executes this Seventh Amendment
(the “Amendment Effective Date”), by and between Priority Healthcare
Distribution, Inc., doing business as CuraScript SD Specialty Distribution, a
Florida corporation having offices at 255 Technology Park, Lake Mary, Florida
32746, (“Distributor”), and United Therapeutics Corporation (“UT”), a Delaware
corporation having offices at 1040 Spring Street, Silver Spring, Maryland.
Distributor and UT are each referred to in this Agreement as a “Party,”
collectively, the “Parties.”
WHEREAS, the Parties entered into that certain Wholesale Product Purchase
Agreement dated as of January 1, 2018, as amended, (the “Agreement”); and
WHEREAS, the Parties desire to amend the Agreement as provided herein, with
effect from the Amendment Effective Date.
NOW THEREFORE, In consideration of the mutual agreements and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, intending to
be legally bound, hereby agree as follows:
1.
Section 2.1(a), Product Price, is hereby deleted in its entirety and replaced
with the following Section 2.1(a):



(a)        Product Price. The price Distributor will pay UT for Products listed
in EXHIBIT A, except for CADD MS®3 Syringe/Cartridge, shall be [***] (the
“Product Price”). For the Product CADD MS®3 Syringe/Cartridge listed in EXHIBIT
A, the Product Price Distributor will pay UT is listed in EXHIBIT A. For
purposes of this Agreement, “Product Purchase Price,” means the Product Price
less any Product discount extended to Distributor by UT; and “WAC” means a
Product’s wholesaler list price as established by UT in its sole discretion and
published by a nationally recognized third-party pharmaceutical price reporting
publication (e.g., First DataBank or Medispan) in accordance with accepted
industry practice. WAC is subject to change by UT. WAC does not include the net
effect of discounts from invoice price, rebates, chargebacks, administrative
fees and other cost adjustments, which can affect the actual cost to each
purchaser.
2.
Section 2.1(b), Resale Price, is hereby deleted in its entirety and replaced
with the following Section 2.1(b):



(b)        Resale Price. The Parties acknowledge and agree that with the
exception of Product allocated for [***] and Discounted Entities, Distributor
may offer UT Product in the Territory at such prices or discounts as
Distributor, in its sole discretion, may determine. For clarity, Distributor
shall sell Product to Discounted Entities at the price directed by UT and shall
sell Product to Participating Hospitals under the [***] at the Product Price.
3.
Section 2.1(c), Price Changes, is hereby deleted in its entirety and replaced
with the following Section 2.1(c):





--------------------------------------------------------------------------------

Certain information (marked as [***]) has been excluded from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.




(c)        Price Changes. At any time during the term of this Agreement, UT may
increase or decrease the Product Price(s) for UT Product(s) with advance written
notice to Distributor as of the effective date of the price change by sending
such change notice to [***], and [***]. Any such price change shall not apply to
purchase orders accepted prior to the effective date of the applicable price
change. Distributor agrees to continue placing purchase orders at quantity
volumes consistent with demand and inventory levels prior to the effective date
of any such price change.
4.
Section 5.1(b), Service Fees, is hereby deleted in its entirety and replaced
with the following Section 5.1(b):



Service Fee. UT represents and warrants that: (i) it has engaged Distributor to
perform bona fide, legitimate, reasonable, and necessary Services; (ii) the
Services are not intended to serve, either directly or indirectly, as a means of
marketing the Product; and (iii) the Service Fees are not considered a discount
that must be included in UT’s "best price," "average manufacturer price," or
"average sales price" reporting. The Parties represent and warrant that: (a) the
Services do not involve the counseling or promotion of any off-label use of the
Products or a business arrangement or other activity that violates any
Applicable Laws; (b) the Service Fees are not intended in any way as
remuneration for referrals or for other business generated; (c) the Service Fees
represent fair market value for the Services based on arms-length negotiations;
and (d) the Service Fees paid pursuant to this Agreement are not intended in any
way as payments related to a drug formulary or drug formulary activities and
have not been negotiated or discussed between the Parties in connection with any
such drug formulary or formulary activities. Distributor represents and warrants
that: (i) all Services described in Exhibit B are in addition to those services
typically provided by Distributor to its similarly situated manufacturers for
similarly situated products; (ii) the Service Fees it receives pursuant to this
Agreement will not be passed on to any other customers or entities, and (iii)
the prices available to any other customers are not adjusted as a result of
Service Fees UT pays to Distributor under this Agreement. Further, the Parties
intend for the Service Fees paid under this Agreement to comply with the federal
anti-kickback statute, 42 U.S.C. § 1320a‑7b(b) and safe harbor protection under
the personal services and management contracts safe harbor at 42 C.F.R. §
1001.952(d).
5.
EXHIBIT A is hereby deleted in its entirety and replaced with the attached
EXHIBIT A.

6.
EXHIBIT B is hereby deleted in its entirety and replaced with the attached
EXHIBIT B.

7.
Except as amended and supplemented hereby, all of the terms and conditions of
the Agreement shall remain and continue in full force and effect and apply
hereto.





--------------------------------------------------------------------------------

Certain information (marked as [***]) has been excluded from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.






IN WITNESS WHEREOF, each of the undersigned, duly authorized, has executed this
Seventh Amendment, effective as of the Amendment Effective Date.


PRIORITY HEALTHCARE DISTRIBUTION, INC.


By:   /s/ Earl English         


Print Name:   Earl English         
Title:   President, CuraScript SD      
Date: 05/12/2020 / 3:55 PM CDT      


UNITED THERAPEUTICS CORPORATION


By:   /s/ Kevin T. Gray         


Print Name:   Kevin Gray         
Title:   SVP, Strategic Operations      
Date:   12 May 2020            









--------------------------------------------------------------------------------

Certain information (marked as [***]) has been excluded from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.




Exhibit A


UT Product Name
NDC
Strength
Product Price
Orenitram
66302-0300-01
0.125 mg
[***]
Orenitram
66302-0302-01
0.25 mg
[***]
Orenitram
66302-0310-01
1.0 mg
[***]
Orenitram
66302-0325-01
2.5 mg
[***]
Orenitram
66302-0350-01
5.0 MG
[***]
Orenitram
10 Count Bottle
66302-300-10
0.125 mg
[***]
Orenitram
10 Count Bottle
66302-302-10
0.25 mg
[***]
Orenitram
10 Count Bottle
66302-310-10
1.0 mg
[***]
Orenitram
10 Count Bottle
66302-325-10
2.5 mg
[***]
Orenitram
10 Count Bottle
66302-350-10
5.0 mg
[***]
Remodulin 1mg
66302-0101-01
1mg/20ml
[***]
Remodulin 2.5mg
66302-0102-01
2.5mg/20ml
[***]
Remodulin 5 mg
66302-0105-01
5mg/20ml
[***]
Remodulin 10 mg
66302-0110-01
10mg/20ml
[***]
Remodulin Diluent
66302-150-50
50 mL vial, carton of 1
[***]
Tyvaso Patient Starter Kit (PSK)
66302-206-01
 
[***]
Tyvaso Patient Resupply Kit (RSK)
66302-206-02
 
[***]
Tyvaso Supplemental Refill 4 ct
66302-206-03
 
[***]
Tyvaso Institutional Starter Kit (ISK)
66302-206-04
 
[***]
CADD MS®3 Syringe/Cartridge
REF: 21-7450-24
 
[***]



NDC 66302-206-01 Tyvaso Starter Kit includes:
•
28 ampules of Tyvaso

•
Sets of Autoclavable Parts

•
Tyvaso Inhalation Devices

•
2 AC Power Adapters

•
1 Rechargeable Battery Pack

•
1 Car Power Cord





--------------------------------------------------------------------------------

Certain information (marked as [***]) has been excluded from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.


•
1 Leather Carrying Case

•
32 Medicine Cups

•
64 Filter Membranes

•
1 Nose Clip

•
1 Measuring Cup

•
1 Safety Box

•
2 Sets of Safety Plugs



NDC 66303-206-02 Tyvaso Re-Supply Kit includes:
•
28 ampules of Tyvaso

•
1 Set of Autoclavable Parts

•
32 Medicine Cups

•
64 Filter Membranes



NDC 66302-206-03 Tyvaso Supplemental Refill includes:
•
4 ampules of Tyvaso



NDC 66302-206-04 Tyvaso Institutional Starter Kit (ISK) includes:
•
4 ampules of Tyvaso

•
2 Sets of Autoclavable Parts

•
2 Tyvaso Inhalation Devices

•
2 AC Power Adapters

•
1 Rechargeable Battery Pack

•
1 Car Power Cord

•
1 Leather Carrying Case

•
32 Medicine Cups

•
64 Filter Membranes

•
1 Nose Clip

•
1 Measuring Cup

•
1 Safety Box

•
2 Sets of Safety Plugs















--------------------------------------------------------------------------------

Certain information (marked as [***]) has been excluded from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.






EXHIBIT B
I. DISTRIBUTION SERVICES
SERVICE


DESCRIPTION   


Development, Implementation and Management of internal requirements
•    Hiring and ongoing participation in training of staff related to UT
Product. Distributor will maintain, throughout the Territory, adequate order
fulfillment staff who are adequately trained on PAH and UT Product.
•    Data and System set up to support timely and appropriate delivery of all
required reports and data.
Account Management
•    Call Center staffed to meet nationwide business hours of customer base
•    Online Order functionality, including inquiry features (not available at
Memphis location)
•    Active management of customer relationships including but not limited to:
responding to Product Inquiries; triage to clinical support for physicians and
patients as appropriate; triage to sales and/or reimbursement support as
provided by UT; designated account managers by disease state, etc.
Rush/Special Order
Orders that are received and processed outside normal parameters, such as
expedited shipping, special instructions, etc. or at UT's requests. This service
should include Saturday delivery service as well as early AM delivery options as
requested.
Product Storage
Controlled temperature Product storage.
Order Processing
Order is defined as a shipment to a unique address that leaves the distribution
center, regardless of the number of cartons or packages that constitute that
shipment and/or the number of inbound requests for said Order. Line is defined
as each SKU or product line picked on the order.
Receiving
Receiving product into the warehouse, including review and monitoring of any
temp tale devices used in shipments to assure proper specifications were
maintained for inbound receipts.
Packing Supplies
Any packing materials that Distributor must provide for to ship Products.
Review and provision of packaging and shipping materials to assure adherence to
temperature and handling specifications.









--------------------------------------------------------------------------------


Certain information (marked as [***]) has been excluded from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.


SERVICE


DESCRIPTION
Credit/Rebill Transactions
Any UT requested/caused credit or rebill transactions keyed in the system.
RGA Initiation
 RGA: Returned Goods Authorization.
Processing return request from customer and sending the customer an RGA if at
request of or as the result of an issue caused by UT.
Return Processing
Receipt of physical return at the distribution center; includes itemizing
contents of the return if at request of or as the result of an issue caused by
UT.
Returns Storage
 Returns Storage, including providing controlled room
temperature pallet storage in Distributor morgue until product is returnable to
UT along with tracking of return quantities and reasons.
Management of UT Customer Contracts & Chargeback Processing
Process chargebacks, if applicable, to UT or its designee in accordance with
Section 2.4 of the Agreement, including the following services:
•    Enter and maintain Discounted Entities contract pricing according to UT
communication and requirements
•    Verify that customer information at the ship-to level matches participant
lists
•    Verifies customer’s class of trade to ensure contractual requirements are
met
•    Verifies eligibility for statutory pricing – FSS and 340b
•    Manually compiles and submits chargebacks to UT on a monthly basis
•    Reconciles disputed items and resubmits claims to UT
Daily and Monthly Reports
See EXHIBIT E and F for reporting details.
Inventory Management
In accordance with Section 1.2, establish mechanism to ensure appropriate
inventory to meet the needs of the customers and manage quantities of applicable
Product sold to Authorized Customers.







II. [***]
[***]










--------------------------------------------------------------------------------

Certain information (marked as [***]) has been excluded from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.


[***]




--------------------------------------------------------------------------------

Certain information (marked as [***]) has been excluded from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.




[***]




III. SERVICE FEES
Distributor will provide the Services as set forth in Section I of this EXHIBIT
B, and UT in return agrees to pay a Service Fee of [***]. For CADD MS®3
Syringe/Cartridges, UT agrees to pay a Service Fee of [***]. Distributor will
invoice UT monthly for this [***] Service Fee.
Notwithstanding the above, [***] will not qualify for the Service Fee of [***].
Instead, all [***] services are set forth in Section II to this EXHIBIT B and
fees related to the [***] are set forth in the Table 1 below.
The [***] Service Fee is compensation to Distributor for all Services described
in the Agreement and exhibits and herein, except as otherwise noted in Table 1
below:
Table 1




Custom Reports


UT to pay Distributor  
[***]
Fee for reports created that are not part of the standard reports provided by
Distributor. Hourly report creation fees assessed for initial report creation
but not thereafter for running the same report.


Custom
Development Services


UT to pay Distributor  
[***]
Fee for customized processes developed at UT's request. Hourly fees will be
assessed and approved by UT before development work is to begin.







--------------------------------------------------------------------------------


Certain information (marked as [***]) has been excluded from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.


[***] Management Services Fee
[***]
[***]



    




IV. MAINTENANCE OF PAP AND CAP INVENTORY
UT maintains a Continued Access Program ("CAP") and a Patient Assistance Program
("PAP") for purposes of providing UT Product to eligible patients free of
charge. These programs are administered in part with the assistance of Accredo
Health Group, Inc. ("Accredo"), under a separate agreement between UT and
Accredo. In order to enable Accredo to perform services related to the PAP and
CAP programs, UT shall supply, free of charge, mutually-agreed quantities of UT
Product for the PAP and CAP programs, which Distributor shall distribute to
Accredo upon request by Accredo for the sole purpose of administering the CAP
and PAP programs.
All UT Product delivered to Distributor for use in the CAP and PAP programs
shall be consigned Inventory, maintained and tracked at all times by Distributor
in a segregated manner from all commercially purchased or RHAP product.
Distributor is responsible for risk of loss to all UT Product on hold for the
CAP and PAP programs if such Product is lost, damaged or destroyed solely while
in Distributor's possession or control and such loss, damage or destruction
arises out of the negligence or willful misconduct of Distributor. For clarity,
the Parties acknowledge that UT Product is not In Distributor's possession or
control while being shipped from Distributor to Accredo.
As the Distributor's sole compensation for maintaining CAP and PAP inventory, UT
agrees that the [***] fee outlined In Section III shall be payable for CAP and
PAP shipments to Distributor, with the [***] fee being calculated based on an
assumed WAC price equivalent to the WAC price of UT Product then in effect for
commercial supply of UT Product to Distributor. The Parties agree and
acknowledge that the Services outlined In Section I (Distribution Services)
apply to the maintenance of PAP and CAP inventory, and as such the [***] fee
reflects fair market value for these services.







